tax exempt and government entities wwigion number release date date uil code department of the treasury internal_revenue_service washington d c contact person identification_number ‘telephone number employer_identification_number dear this is in reply to your ruling_request under sec_513 of the internal_revenue_code facts you have been recognized as exempt from federal_income_tax under sec_501 a of the internal_revenue_code as an organization described in sec_501 and as a public charity described in sec_509 you contract with commercial employers and state and local_government employers employer groups to provide comprehensive coordinated health care services for enrollees in a variety of prepaid healthcare plans operating in a number of states through a network of subordinate tax-exempt organizations including several regional health_plans and non-exempt organizations one of your subordinates is m a for-profit corporation that is licensed as an insurer in a number of states you own percent of m's preferred_stock and percent of m's voting common_stock your affiliated medical groups own the other percent of m's voting common_stock you plan to establish an administrative services only program aso program primarily for large sek-insured employers aso purchasers under the aso program aso purchasers will contract with m to receive certain administrative services including claims adjudication utilization management disease management quality assurance eligibility and enrollment and access to your integrated healthcare delivery system including physicians hospitals and other healthcare providers for covered employees collectively aso services’ m will provide certain aso services by subcontracting with you and with your subordinate regional health_plans you will receive compensation from m on a capitated or other fair_market_value basis for providing these services you represent that the amount of this compensation will be fair and reasonable in relation to the value of the services you will provide you also represent that you similarly under the aso program through will spend only a very small percentage of your time on the provision of aso services to aso purchasers as part of your arrangements with employer groups you provide various administrative services not as separately identifiable services but as necessary and integral parts of your overall arrangements with your employer groups m you will provide to aso purchasers as aso services the same types of administrative services under the aso program m will not provide aso services to any aso purchasers that do not also include access to your integrated healthcare delivery system by their covered employees the healthcare providers to which aso purchasers’ employees will have access generally wil be the same as the healthcare providers to which your employer groups’ enrollees have access under your arrangements with employer groups in order to ensure access to emergency services and to infrequently required specialty services employer groups’ enrollees occasionally receive health care services from healthcare providers who are outside your integrated healthcare delivery system but only on an episadic basis and in limited circumstances under the aso program m will have the same arrangement with aso purchasers with respect to their covered employees therefore under the aso program through m you will provide to aso purchasers as aso services the same types of related administrative services that you provide as part of your arrangements with employer groups ruling requested providing aso services in the manner described will not constitute an unrelated trace or business within the meaning of sec_513 of the code law sec_501 of the code states that an organization described in sec_501 is exempt from income_taxation sec_501 of the code describes organizations organized and operated exclusively for charitable and other purposes sec_513 of the code states that the term unrelated_trade_or_business means any trade_or_business the canduct of which is nat substantially related to the exercise or performance by such organization of its tax-exempt purpose sec_1_513-1 of the regulations states that gross_income derives from an unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related to the purposes for which exemption is granted sec_1_513-1 of the regulations states that a trade_or_business carried on by an organization is related to its tax-exempt purpose if the conduct of the business activities has a causal relationship to the achievement of the organization's tax-exempt purpose it is substantially related if the causal relationship is a substantial one thus the activity must contribute importantly to the accomplishment of the organization's tax-exempt purpose ‘whether an activity contributes importantly to the accomplishment of the organization’s tax- exempt_purpose depends in each case upon the facts and circumstances involved sec_1_513-1 d of the regulations states that in determining whether activities contribute importantly to the accomplishment of an exempt_purpose the size and extent of the activities involved must be considered in relation to the nature and extent of the exempt_function which they purport to serve analysis under the aso program through m you will provide to aso purchasers as aso services the same administrative services that you provide as part of your arrangements with employer groups these administrative services are provided as necessary and integral parts of your overall arrangements with your employer groups thus your provision of aso services to aso purchasers through m will be necessary and integral parts of you providing comprehensive coordinated health care services for enrollees in a variety of prepaid healthcare plans whether or not these administrative services are separately identifiable in addition the size and extent of your aso services will not be disproportionately large in relation to the nature and extent of your tax-exempt purpose see sec_1_513-1 of the regulations therefore your provision of aso services will contribute importantly to the accomplishment of your tax-exempt purpose as a achievement of your tax-exempt purpose under sec_1_513-1 of the regulations consequently your provision of these services will be substantially related to your tax-exempt purpose under sec_1_513-1 and will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code result your provision of aso services will have a substantial causal relationship to the ruling providing aso services in the manner described will nat constitute an unrelated_trade_or_business within the meaning of sec_513 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disciose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records ifyou have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely steven grodnitzky manager exempt_organizations technical group enclosure notice
